


109 HR 5437 IH: To amend title XVIII of the Social Security Act to extend

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5437
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Shaw introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  for 6 months the eligibility period for the Welcome to Medicare
		  physical examination and to eliminate coinsurance for screening mammography and
		  colorectal cancer screening tests in order to promote the early detection of
		  cancer.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Early Detection of Cancer Promotion Act of 2006.
		2.Extending the
			 eligibility period for a Welcome to Medicare physical
			 examination from six months to one year
			(a)In
			 generalSection 1862(a)(1)(K) of the Social Security Act (42
			 U.S.C. 1395y(a)(1)(K)) is amended by striking 6 months and
			 inserting 1 year.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to initial
			 preventive physician examinations performed on or after January 1, 2007.
			3.Elimination of
			 the 20 percent coinsurance for screening mammography and colorectal cancer
			 screening tests
			(a)Screening
			 mammography
				(1)In
			 generalSection 1833(a)(1)(B) of the Social Security Act (42
			 U.S.C. 1395l(a)(1)(B)) is amended—
					(A)by inserting
			 and with respect to screening mammography (as defined in section
			 1861(jj)) after section 1861(s)(10)(A); and
					(B)by striking
			 100 percent of the reasonable charge for such items and services
			 and inserting 100 percent of the fee schedule or other basis of payment
			 under this title for the vaccine and its administration or for the screening
			 mammography.
					(2)Application to
			 outpatient hospital settingsThe third sentence of section
			 1866(a)(2)(A) of such Act (42 U.S.C. 1395cc(a)(2)(A)) is amended by inserting
			 after 1861(s)(10)(A) the following: , with respect to
			 screening mammography,.
				(b)Colorectal cancer
			 screening tests
				(1)In
			 generalSection 1834(d) of
			 such Act (42 U.S.C. 1395m(d)) is amended—
					(A)in paragraph
			 (2)(C)—
						(i)by
			 striking Facility
			 payment limit and all that follows
			 through Notwithstanding subsections and inserting
			 Facility payment
			 limit.—Notwithstanding subsections;
						(ii)by
			 striking (I) in accordance and inserting (i) in
			 accordance;
						(iii)by
			 striking (II) are performed and all that follows through
			 payment under and inserting (ii) are performed in an
			 ambulatory surgical center or hospital outpatient department, payment
			 under; and
						(iv)by
			 striking clause (ii); and
						(B)in paragraph
			 (3)(C)—
						(i)by
			 striking Facility
			 payment limit and all that follows through
			 Notwithstanding subsections and inserting Facility payment
			 limit.—Notwithstanding subsections; and
						(ii)by
			 striking clause (ii).
						(2)Application to
			 outpatient hosptal settings(A)Section
			 1833(t)(1)(B)(iv) of such Act (42 U.S.C. 1395l(t)(1)(B)(iv)) is amended by
			 inserting and does not include colorectal cancer screening tests
			 after diagnostic mammography.
					(B)The third sentence of section
			 1866(a)(2)(A) of such Act (42 U.S.C. 1395cc(a)(2)(A)), as amended by subsection
			 (a)(2), is amended by inserting and colorectal cancer screening
			 tests after screening mammography.
					(c)Effective
			 dateThe amendments made by this section shall apply to screening
			 mammography and colorectal cancer screening tests performed on or after January
			 1, 2007.
			
